Detailed Action
This is the original office action for US application number 16/249,720. Claims 43-52 as elected are considered as filed on March 12, 2021. 

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Election/Restrictions
Applicant’s election of the system of claims 23-52 in the reply filed on March 12, 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 53-56 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on March 12, 2021. 

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 13/553,610, filed on September 21, 2012.
Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e).
Failure to provide a certified translation may result in no benefit being accorded for the non-English application.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 
As to claim 26, the specification appears to lack proper antecedent basis for the “no cutting edges disposed radially inwardly”. This is a negative limitation, i.e. the claim is requiring that no cutting edges are disposed radially inwardly. Negative 
As to claim 36, the specification appears to lack proper antecedent basis for the anchor body comprising a cylindrical body and a plurality of arms extending from the cylindrical body. There appears to be no corresponding description in the specification, such is not clear from the provided drawings, and such was not originally claimed. Thus, the specification fails to provide proper antecedent basis for the anchor body comprising a cylindrical body.
As to claim 37, the specification appears to lack proper antecedent basis for each of the plurality of slots having a first edge aligned with a radially outer periphery of the cylindrical body. There appears to be no description of such in the specification, such is not clear from the provided drawings, and such was not originally claimed. Thus, the specification fails to provide proper antecedent basis 
As to claim 43, the specification appears to lack proper antecedent basis for the implant comprising a cylindrical anchor body in lines 1-2. There appears to be no description of the claimed anchor body being cylindrical in the specification, such is not clear from the provided drawings, and such was not originally claimed. Thus, the specification fails to provide proper antecedent basis for the implant comprises a cylindrical anchor body.
As to claim 43, the specification appears to lack proper antecedent basis for each of the elongate elements having a curvature corresponding to the curvature of the cylindrical anchor body in lines 2-3. There appears to be no description of the claimed elongate elements having a curvature corresponding to the curvature of the cylindrical anchor body in the specification, such is not clear from the provided drawings, and such was not originally claimed. Thus, the specification fails to provide proper antecedent basis for the elongate elements having a curvature corresponding to the curvature of the cylindrical anchor body.

Claim Objections
Claim(s) 26 and 32 is/are objected to because of the following informalities:  
Claim 26 line 2 should read “[[the]]a periphery of [[the]]a distal face”.
Claim 32 line 2 should read “one of said plurality of apertures upon rotation”.  
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
 (a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 26, 36-38, and 43 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
As to claim 26, the “no cutting edges disposed radially inwardly” appears to be new matter. This is a negative limitation, i.e. the claim is requiring that no cutting edges are disposed radially inwardly. Negative limitations are not per se improper, but they must be supported by the originally filed disclosure. As provided by MPEP 2173.05(i), any negative limitation or exclusionary proviso must have basis in the original disclosure; if alternative elements are positively recited in the specification, they may be explicitly excluded in the claims; and the mere absence of a positive recitation is not basis for an exclusion. The specification is silent regarding no cutting edges being disposed radially inwardly. As noted above, the absence of a positive recitation is not a proper basis of support for a negative limitation. Additionally, since the 
As to claims 36-38, the anchor body comprising a cylindrical body and a plurality of arms extending from the cylindrical body of claim 36 line 3 appears to be new matter. There appears to be no description of the claimed anchor body being cylindrical in the specification, such is not clear from the provided drawings, and such was not originally claimed. Thus, the anchor body comprising a cylindrical body constitutes new matter.
As to claim 37, each of the plurality of slots has a first edge aligned with a radially outer periphery of the cylindrical body appears to be new matter. There appears to be no description of the slots first edge being aligned with a radially outer periphery of the cylindrical body in the specification, such is not clear from the provided drawings, and such was not originally claimed. Thus, each of the plurality of slots has a first edge aligned with a radially outer periphery of the cylindrical body constitutes new matter.
As to claim 43, the implant comprises a cylindrical anchor body of lines 1-2 appears to be new matter. There appears to be no description of the claimed anchor body being cylindrical in the specification, such is not clear from the provided drawings, and such was not originally claimed. Thus, the implant comprises a cylindrical anchor body constitutes new matter.
As to claim 43, each of the elongate elements having a curvature corresponding to the curvature of the cylindrical anchor body of lines 2-3 appears to be new matter. There appears to be no description of the claimed elongate elements having a curvature corresponding to the curvature of the cylindrical anchor body in the specification, such is not clear from the provided drawings, and such was not originally claimed. Thus, the .

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claim(s) 30, 31, and 45-52 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim(s) 30 recites/recite the limitation "the distal end" in line 1.  There is insufficient antecedent basis for this limitation in the claim. Examiner is interpreting this as referring to, and suggests amending as, “in use, [[the]] distal end of each of the elongate elements”.
Claim(s) 31 recites/recite the limitation "the distal end of the shaft" in line 2.  There is insufficient antecedent basis for this limitation in the claim. Examiner is interpreting this as referring to, and suggests amending as, “wherein [[the]]a distal end of the shaft is affixed to”.
Claim(s) 45 is/are unclear with regards to the scope of “means for separating an interface between the implant and bony material at an implantation site of the implant” as such means have not been defined or identified in the specification to enable ascertainment of the scope of this means plus function limitation. Examiner is interpreting this broadly as referring to any structure able to separate by any method 
Claim(s) 48 recites/recite the limitation "the flange" in line 2.  There is insufficient antecedent basis for this limitation in the claim. Examiner is interpreting this as referring to, and suggests amending as, “[[the]]a flange”.
Claim(s) 51 recites/recite the limitation "the notch" in line 1.  There is insufficient antecedent basis for this limitation in the claim. Examiner is interpreting this as referring to, and suggests amending as, “[[the]]a notch”.
Claim(s) 46, 47, 49, 50, and 52 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, for its/their dependence on one or more rejected base and/or intervening claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 23, 25-35, 39-42, 44-47, and 49-52 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Amstutz (US 6,063,124).
As to claim 23, Amstutz discloses a system (Figs. 3-6 and 9-16) comprising: an implant (40) comprising a plurality of apertures (42s, see illustration of Figs. 4 and 5); substantially parallel to a longitudinal axis of the tool (vertical as shown in Fi. 13, as defined, Fig. 13), each of the plurality of elongate elements comprising: a first edge (see illustration of upper portion of Fig. 13) extending in a longitudinal direction (as defined, Fig. 13); a second edge (see illustration of upper portion of Fig. 13) opposite the first edge and extending in the longitudinal direction (Fig. 13); and a distal edge (see illustration of upper portion of Fig. 13) extending between the first edge and the second edge (as defined, Figs. 13 and 14); wherein each of the plurality of elongate elements is capable of extending through a corresponding one of said plurality of apertures of the implant (Fig. 9, col. 6 line 66 - col. 7 line 5); and wherein the plurality of elongate elements are capable of at least partially separating an interface between the implant and bony material at an implantation site of the implant (col. 7 lines 56-58 disclose use for removing the implant, col. 7 line 62 – col. 8 line 9 disclose the procedure for dislodging the implant from the bone).
As to claim 25, Amstutz discloses that the first edge and the second edge of each of the plurality of elongate elements is entirely radially inward of an outer face of the respective elongate element (as defined, Figs. 13 and 14).
As to claim 26, Amstutz discloses that there are no cutting edges disposed radially inwardly of the plurality of elongate elements disposed at the periphery of the distal face (as defined in as much as Applicants, Figs. 13 and 14).
claim 27, Amstutz discloses that each of the plurality of elongate elements extends along a portion of a tubular periphery centered on the longitudinal axis (Figs. 13 and 14).
As to claim 28, Amstutz discloses that the plurality of elongate elements are spaced apart by substantially the same circumferential separation (Figs. 13 and 14).
As to claim 28, Amstutz discloses that the plurality of elongate elements comprises at least three elongate elements (Figs. 13 and 14). 
As to claim 30, Amstutz discloses that, in use, a distal end of each of the elongate elements is disposed at a distal-most edge of the tool (as defined, Figs. 9 and 13, col. 7 line 62 – col. 8 line 9 disclose the procedure for dislodging the implant from the bone).
As to claim 31, Amstutz discloses that the tool further comprises a shaft (70) extending along the longitudinal axis (Figs. 9-11), wherein a distal end of the shaft is affixed to the main body (Figs. 9 and 13, col. 5 lines 7-14), and wherein a driving handle (128, 124) is affixed to a proximal end of the shaft (as defined, Figs. 10-12, col. 7 lines 60-66).
As to claim 32, Amstutz discloses that each of the plurality of elongate elements is capable of coupling with the corresponding one of said plurality of apertures upon rotation of the tool about the longitudinal axis (Fig. 9, col. 5 lines 11-12 disclose that 80 is a bayonet coupler, col. 7 lines 1-3 disclose turning the implant clockwise for engagement, col. 7 lines 27-30 disclose rotating to release the bayonet connection after use, col. 8 lines 1-4 disclose inserting the bayonet couple into the apertures for connection).
claim 33, Amstutz discloses that the implant comprises a flange (see illustration of Figs. 4 and 5), the flange comprising a proximal surface (see illustration of Figs. 4 and 5) and a distal surface (see illustration of Figs. 4 and 5), wherein the distal surface is capable of bearing on the implantation site (as defined, Figs. 4-6), wherein the flange comprises the plurality of apertures (as defined, Figs. 4 and 5).
As to claim 34, Amstutz discloses that the tool is capable of extracting the implant (col. 7 lines 56-58 disclose use for removing the implant, col. 7 line 62 – col. 8 line 9 disclose the procedure for dislodging the implant from the bone).

As to claim 35, Amstutz discloses a system (Figs. 3-6 and 9-16) comprising: an implant (40) comprising a flange (see illustration of Figs. 4 and 5) having a proximal surface (see illustration of Figs. 4 and 5) and a distal surface (see illustration of Figs. 4 and 5), the flange comprises a plurality of slots (42s, see illustration of Figs. 4 and 5) extending between the proximal surface and the distal surface (Figs. 4 and 5), the plurality of slots being circumferentially spaced apart from each other (Fig. 5); and a tool (120, 80, 70) comprising a plurality of elongate elements (88s, see illustration of upper portion of Fig. 13) extending distally from a main body of the tool (see illustration of upper portion of Fig. 13) along a direction that is substantially parallel to a longitudinal axis of the tool (vertical as shown in Fig. 13, as defined, Fig. 13), wherein each of the plurality of elongate elements is capable of extending through a corresponding one of said plurality of slots of the implant (Fig. 9, col. 6 line 66 - col. 7 line 5); and wherein the plurality of elongate elements are capable of at least partially separating an interface between the implant and bony material at an implantation site of the implant (col. 7 lines 
As to claim 39, Amstutz discloses that each of the plurality of slots is shaped to guide introduction of a corresponding one of the plurality of elongate elements (Figs. 4-6, 9, 13, and 14, col. 6 line 66 - col. 7 line 5).
As to claim 40, Amstutz discloses that each of the plurality of slots is capable of guiding longitudinal translation of a corresponding one of the plurality of elongate elements (during initial insertion of the elongate elements into the slots, Figs. 4 and 5, col. 6 line 66 – col. 7 line 1, col. 7 line 67 – col. 8 line 4).
As to claim 41, Amstutz discloses a width, measured radially with respect to a longitudinal axis of the implant, of each of the plurality of slots corresponds to a radial thickness of a corresponding one of the plurality of elongate elements (Figs. 4, 5, and 14, col. 6 line 66 – col. 7 line 4). 
As to claim 42, Amstutz discloses that a length (a circumferential distance of extension as shown in Figs. 4-6, 13, and 14), measured in a direction transverse to a longitudinal axis of the implant, of each of the plurality of slots is substantially equal to a peripheral extent of a corresponding one of the plurality of elongate elements (Figs. 4-6, 9, 13, and 14, col. 6 line 66 – col. 7 line 4).
As to claim 44, Amstutz discloses that the tool is capable of extracting the implant (col. 7 lines 56-58 disclose use for removing the implant, col. 7 line 62 – col. 8 line 9 disclose the procedure for dislodging the implant from the bone).

claim 45, Amstutz discloses a system (Figs. 3-6 and 9-16) comprising: an implant (40) comprising a plurality of apertures (42s, see illustration of Figs. 4 and 5); and a tool (120, 80, 70) comprising: a main body (see illustration of upper portion of Fig. 13); and means (88s, see ‘Elongate element’ labels on the illustration of upper portion of Fig. 13) capable of use for separating an interface between the implant and bony material at an implantation site of the implant (col. 7 lines 56-58 disclose use for removing the implant, col. 7 line 62 – col. 8 line 9 disclose the procedure for dislodging the implant from the bone), the separating means interfacing with the plurality of apertures in the implant (Fig. 9, col. 6 line 66 - col. 7 line 5).
As to claim 46, Amstutz discloses that the implant comprises a flange (see illustration of Figs. 4 and 5) having a proximal surface (see illustration of Figs. 4 and 5) and a distal surface (see illustration of Figs. 4 and 5), the flange comprising the plurality of apertures (as defined, Figs. 4 and 5).
As to claim 47, Amstutz discloses that the plurality of apertures are circumferentially spaced apart from each other (Fig. 5).
As to claim 49, Amstutz discloses that  the plurality of apertures are capable of guiding longitudinal translation of the tool (during initial insertion of the elongate elements into the slots, Figs. 4 and 5, col. 6 line 66 – col. 7 line 1, col. 7 line 67 – col. 8 line 4).
As to claim 50, Amstutz discloses that the separating means comprises a notch (see illustration of upper portion of Fig. 13) defined along a direction extending distally of the main body (Fig. 13).
claim 51, Amstutz discloses that a notch (see illustration of upper portion of Fig. 13) is defined along a circumferential edge of the separating means (as defined in as much as Applicants, Fig. 13).
As to claim 52, Amstutz discloses that the tool is capable of extracting the implant (col. 7 lines 56-58 disclose use for removing the implant, col. 7 line 62 – col. 8 line 9 disclose the procedure for dislodging the implant from the bone).

    PNG
    media_image1.png
    612
    947
    media_image1.png
    Greyscale

Fig. 13 Upper Portion Illustration


    PNG
    media_image2.png
    926
    984
    media_image2.png
    Greyscale



    PNG
    media_image3.png
    411
    995
    media_image3.png
    Greyscale



Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claim(s) 24 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Amstutz in view of Hudak et al. (US 2012/0184964, hereinafter “Hudak”).
As to claim 24, Amstutz discloses the invention of claim 23.
Amstutz is silent to the first edge being a cutting edge. 
Hudak teaches a similar implant extraction system (Figs. 9-14) comprising: an implant (100); and a tool (12) comprising an elongate element (82b, Figs. 9-14) extending distally from a main body (80) of the tool (Figs. 9-14), the elongate element comprising: a first edge (left 86) extending in a longitudinal direction (Fig. 13); a second edge (right 86) opposite the first edge (Fig. 13) and extending in the longitudinal direction (Fig. 13); and a distal edge (84) extending between the first edge and the second edge (Fig. 13); and wherein the elongate element is capable of at least partially separating an interface between the implant and bony material at an implantation site of the implant (Figs. 9-12, ¶s 46-47); wherein the first edge is a cutting edge (Fig. 13, ¶46).
One of ordinary skill in the art at the time of the invention would have been motivated to modify the first, second, and distal edges as disclosed by Amstutz with to . 

Claim(s) 35-38, 43, 45, and 48 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Smith (US 20110224673) in view of Amstutz.
As to claims 35, 36, and 38, Smith discloses a system (10 and osteotome of ¶45) comprising: an implant (10) comprising a flange (26) having a proximal surface (upper-left surface of 26 as shown in Figs. 3 and 4) and a distal surface (lower-right surface of 26 as shown in Figs. 3 and 4), the flange comprising a plurality of slots (58) extending between the proximal surface and the distal surface (Figs. 3 and 4, ¶45), the plurality of slots being circumferentially spaced apart from each other (Figs. 3 and 4); a tool (osteotome of ¶45) comprising a plurality of elongate elements (portion disclosed to be inserted within slots 58 in ¶45); wherein each of the plurality of elongate elements is capable of extending through a corresponding one of the plurality of the slots of the implant (¶45); and wherein the plurality of elongate elements are capable of at least partially separating an interface between the implant and bony material at an implantation site of the implant (¶45). As to claim 36, Smith discloses that the implant comprises an anchor body (38) extending from the flange along a longitudinal axis of the implant (Figs. 3 and 4), the anchor body comprising a cylindrical body (Figs. 3 and 4, ¶s 41 and 42 disclose anchor body 38 having a length and a diameter, i.e. a cylindrical shape) and a plurality of arms (42, 44) extending from the cylindrical body claim 38, Smith discloses that each of the plurality of slots is capable of guiding a corresponding one of the plurality of elongate elements between two of the plurality of arms of the implant (Figs. 3 and 4 show that such would be circumferentially between adjacent arms, Figs. 3 and 4, ¶45). 
Smith is silent to the plurality of elongate elements extending distally from a main body of the tool along a direction that is substantially parallel to a longitudinal axis of the tool. 
Amstutz teaches a similar implant extraction system (Figs. 3-6 and 9-16, col. 7 lines 56-58 disclose use for removing the implant, col. 7 line 62 – col. 8 line 9 disclose the procedure for dislodging the implant from the bone) comprising: an implant (40) comprising a flange (see illustration of Figs. 4 and 5) having a proximal surface (see illustration of Figs. 4 and 5) and a distal surface (see illustration of Figs. 4 and 5), the flange comprises a plurality of slots (42s, see illustration of Figs. 4 and 5) extending between the proximal surface and the distal surface (Figs. 4 and 5), the plurality of slots being circumferentially spaced apart from each other (Fig. 5); and a tool (120, 80, 70) comprising a plurality of elongate elements (88s, see illustration of upper portion of Fig. 13) extending distally from a main body of the tool (see illustration of upper portion of Fig. 13) along a direction that is substantially parallel to a longitudinal axis of the tool (vertical as shown in Fig. 13, as defined, Fig. 13), wherein each of the plurality of elongate elements is capable of extending through a corresponding one of said plurality of slots of the implant (Fig. 9, col. 6 line 66 - col. 7 line 5); and wherein the plurality of elongate elements are capable of at least partially separating an interface between the implant and bony material at an implantation site of the implant (col. 7 lines 56-58 
One of ordinary skill in the art at the time of the invention would have been motivated to specify structure for the tool as disclosed by Smith to be such that the plurality of elongate elements extend distally from a main body of the tool along a direction that is substantially parallel to a longitudinal axis of the tool as taught by Amstutz in order to a known tool structure for implant extraction (Amstutz col. 7 lines 56-58, col. 7 line 62 – col. 8 line 9; Smith ¶45). 

As to claim 37, the combination of Smith and Amstutz discloses the invention of claim 36 as well as that each of the plurality of slots has a first edge generally aligned with a radially outer periphery of the cylindrical body (Fig. 4) and a second edge spaced radially outward from the first edge (Figs. 3 and 4), the first edge and the second edge separated by a gap (Smith Figs. 3 and 4).
The combination of Smith and Amstutz does not expressly disclose that the first edge of each of the plurality of slots is aligned with a radially outer periphery of the cylindrical body. However, Smith discloses that slots 58 are structured to allow the tool to be inserted therethrough to cut the bone tissue around the anchor body 38 when the implant needs to be removed (¶45). 
Thus, it would have been an obvious matter of design choice to one skilled in the art before the effective filing date of the claimed invention to construct the first edge of each of the plurality of slots of the combination of Smith and Amstutz to be the first edge aligned with a radially outer periphery of the cylindrical body, since Applicant has not 

As to claim 43, the combination of Smith and Amstutz discloses the invention of claim 35 as well as that the implant comprises a cylindrical anchor body (Smith 38, Figs. 3 and 4, ¶s 41 and 42 disclose anchor body 38 having a length and a diameter, i.e. a cylindrical shape) extending from the flange (Smith Figs. 3 and 4) and each of the elongate elements appears to have a curvature corresponding to the curvature of the cylindrical anchor body (Smith ¶45 discloses that the tool is inserted therethrough to cut the bone around the stem).
The combination of Smith and Amstutz does not expressly disclose that each of the elongate elements has a curvature corresponding to the curvature of the cylindrical anchor body (¶45 discloses that the tool is inserted therethrough to cut the bone around the stem). However, Smith discloses that slots 58 are structured to allow the tool to be inserted therethrough to cut the bone tissue around the anchor body 38 when the implant needs to be removed (¶45).
Thus, it would have been an obvious matter of design choice to one skilled in the art before the effective filing date of the claimed invention to construct the each of the elongate elements of the combination of Smith and Amstutz to have a curvature corresponding to the curvature of the cylindrical anchor body, since Applicant has not disclosed that such solve any stated problem or is anything more than one of numerous 

As to claims 45 and 48, Smith discloses a system (10 and osteotome of ¶45) comprising: an implant (10) comprising a plurality of apertures (58); and a tool (osteotome of ¶45) comprising: means (elongate element portions of the tool of ¶45 that extend within the apertures 58 per ¶45) capable of use for separating an interface between the implant and bony material at an implantation site of the implant (¶58), the separating means interfacing with the plurality of apertures in the implant (¶58). As to claim 48, Smith discloses that the implant comprises an anchor body (38) extending from a flange (26) along a longitudinal axis of the implant (Figs. 3 and 4), the anchor body comprising a cylindrical body (Figs. 3 and 4, ¶s 41 and 42 disclose anchor body 38 having a length and a diameter, i.e. a cylindrical shape) and a plurality of arms (42, 44) extending from the cylindrical body (Figs. 3 and 4, ¶38). 
Smith is silent to the tool comprising a main body.
Amstutz teaches a similar implant extraction system (Figs. 3-6 and 9-16, col. 7 lines 56-58 disclose use for removing the implant, col. 7 line 62 – col. 8 line 9 disclose the procedure for dislodging the implant from the bone) comprising: an implant (40) comprising a flange (see illustration of Figs. 4 and 5) having a proximal surface (see illustration of Figs. 4 and 5) and a distal surface (see illustration of Figs. 4 and 5), the flange comprises a plurality of slots (42s, see illustration of Figs. 4 and 5) extending between the proximal surface and the distal surface (Figs. 4 and 5), the plurality of slots substantially parallel to a longitudinal axis of the tool (vertical as shown in Fig. 13, as defined, Fig. 13), wherein each of the plurality of elongate elements is capable of extending through a corresponding one of said plurality of slots of the implant (Fig. 9, col. 6 line 66 - col. 7 line 5); and wherein the plurality of elongate elements are capable of at least partially separating an interface between the implant and bony material at an implantation site of the implant (col. 7 lines 56-58 disclose use for removing the implant, col. 7 line 62 – col. 8 line 9 disclose the procedure for dislodging the implant from the bone).
One of ordinary skill in the art at the time of the invention would have been motivated to specify structure for the tool as disclosed by Smith to be such that the tool comprises a main body as taught by Amstutz in order to a known tool structure for implant extraction (Amstutz col. 7 lines 56-58, col. 7 line 62 – col. 8 line 9; Smith ¶45). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY R SIPP whose telephone number is (313)446-6553.  The examiner can normally be reached on Mon - Thurs 6-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on (571)272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/AMY R SIPP/Primary Examiner, Art Unit 3775